      Case: 3:19-cv-00998-wmc Document #: 71 Filed: 03/10/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WISCONSIN


PETER J. THORESON,

                    Plaintiff,
      v.                                                           Case No. 3:19-cv-998

INVESTIGATOR JAYMES
POPLIN, et al.,

                    Defendants.


NOTICE OF APPEAL OF JAYMES POPLIN, KEVIN GILLIS, & SAWYER COUNTY


      Notice is hereby given that Defendants Jaymes Poplin, Kevin Gillis, and Sawyer

County appeal to the United States Court of Appeals for the Seventh Circuit from the Order

entered by the District Court on March 5, 2021 (Dkt. #66) denying their motion for

summary judgment.

      Dated: March 8, 2021.

                                         STAFFORD ROSENBAUM LLP

                                         By Electronically signed by Kurt M. Simatic
                                         Jeffrey A. Mandell
                                         Kurt M. Simatic
                                         Attorney for Defendants Jaymes Poplin, Kevin
                                         Gillis, and Sawyer County

222 West Washington Avenue, Suite 900
Post Office Box 1784
Madison, Wisconsin 53701-1784
Email: jmandell@staffordlaw.com
       ksimatic@staffordlaw.com
608.256.0226
